Citation Nr: 0734191	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-17 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for the residuals of a right leg injury. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to 
February 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision from the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO on June 21, 2007.  In a statement received on 
June 1, 2007, the veteran stated that he was sick, he would 
be unable to attend the June 21 hearing, and requested that 
the hearing be rescheduled.  Because the RO schedules the 
hearings between the RO and the Board, a remand of this 
matter to the RO is necessary.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

Schedule the veteran for a Travel Board 
hearing.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b).  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

